Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                  PageID.1942       Page 1 of 29




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ANDRE DOLOREAN THORNHILL,

        Petitioner,                                           Civil Action No. 19-CV-12914
 vs.
                                                              HON. BERNARD A. FRIEDMAN
 CONNIE HORTON,

       Respondent.
 _______________________________/

  OPINION AND ORDER DENYING PETITIONER’S APPLICATION FOR A FOR
  WRIT OF HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
   AND DENYING LEAVE TO PROCEED ON APPEAL IN FORMA PAUPERIS

                Petitioner has filed this habeas case under 28 U.S.C. § 2254. He was convicted

 after a jury trial in Wayne Circuit Court of assault with intent to commit murder, MICH. COMP.

 LAWS § 750.83; first-degree home invasion, MICH. COMP. LAWS § 750.110a; carrying a

 concealed weapon, MICH. COMP. LAWS § 750.227; and possession of a firearm during a

 felony, MICH. COMP. LAWS § 750.227b. Petitioner was sentenced to 12-20 years for the

 assault conviction, two years for the firearm conviction, and lesser concurrent terms for the other

 offenses.

                The habeas petition raises thirty claims, summarized as follows:             (1) the

 prosecutor withheld impeachment information regarding the victim from the grand jury; (2) the

 prosecutor failed to disclose petitioner’s actual innocence to the grand jury by way of the

 testimony of defense witnesses Mia Parker, Alicia Cook, and Shoton Merritt; (3) the prosecutor

 withheld exculpatory forensic evidence that the bullet recovered from the victim’s leg did not

 match the bullet hole in the van from the grand jury; (4) the prosecutor withheld the evidence

 referred to in claim one at trial; (5) the prosecutor withheld the evidence referred to in claim two
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                    PageID.1943       Page 2 of 29




 at trial; (6) the prosecutor withheld the evidence referred to in claim three at trial; (7) the

 victim’s trial testimony differed from her prior statements; (8) the prosecutor withheld medical

 evidence at trial that the victim was not shot while seated; (9) the trial court erred in admitting

 medical records at trial; (10) the prosecutor withheld forensic evidence that glass found by the

 road at the scene of the shooting did not come from the victim’s vehicle; (11) the trial court

 erred in admitting the broken glass evidence; (12) the prosecutor withheld evidence regarding

 the lack of a match between the bullet recovered from the victim and the bullet hole in the

 victim’s vehicle; (13) the prosecutor withheld medical testimony regarding the removal of the

 bullet from the victim’s leg; (14) the trial court erred in admitting the recovered bullet into

 evidence; (15) the verdict went against the great weight of the evidence; (16) petitioner’s

 convictions are offensive to the maintenance of a sound judicial process; (17) and (18)

 petitioner’s sentences are excessively severe and disproportionate; (19) and (20) petitioner’s

 minimum sentences were unconstitutionally based on facts not found beyond a reasonable

 doubt; (21) trial counsel was ineffective for failing to file a motion for directed verdict; (22) trial

 counsel was ineffective for failing to raise his first three claims before trial; (23) trial counsel

 was ineffective for failing to raise claims four through sixteen before sentencing; (24) trial

 counsel was ineffective for failing to raise claims seventeen and eighteen at sentencing; (25)

 trial counsel was ineffective for failing to challenge the constitutionality of Michigan’s

 sentencing guidelines scheme; (26) the cumulative effect of claims one, four, and twenty to

 twenty-three deprived petitioner of a fair trial; (27) appellate counsel was ineffective for failing

 to raise claims one through twenty-six and twenty-eight on direct appeal; (28) the grand jury

 indictment should have been quashed because the amendment violated state law; (29) ineffective


                                                   2
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1944        Page 3 of 29




 assistance of appellate counsel is cause to excuse petitioner’s procedural defaults; and (30)

 petitioner’s confrontation rights were violated when Shannon Holmes and Yatoya Holmes were

 allowed to testify at the grand jury proceedings without petitioner being present.

 I. Background

               The Michigan Court of Appeals summarized the facts of the case as follows:

                      Defendant and Shannon Holmes were involved in an
               on-again, off-again relationship. When they were together, Holmes
               stayed with defendant. When they were separated, Holmes stayed
               with her sister, who lived down the street from defendant.

                      On August 24, 2014, defendant and Holmes got into an
               argument that escalated into a physical fight. Holmes left
               defendant’s home and went to her sister’s house. Defendant
               followed her there and they continued to fight. Holmes’s sister
               came to her door and told Holmes to come inside. Defendant then
               confronted Holmes’s sister, who stepped inside her house and
               defendant followed her inside. As defendant was about to hit her,
               she moved and defendant struck her daughter instead. Defendant
               and his brother both testified that defendant stood on the sister’s
               porch, but did not enter her house.

                       On August 27, 2014, Holmes went out with a close friend,
               Ali Little. Holmes and Little testified that defendant followed
               them in his car and caught up to them at a red light, pulling next to
               the passenger side of the van where Holmes was seated. Defendant
               said threatening words and then pulled out a large semi-automatic
               handgun and pointed it at Holmes. She tried to duck into the back
               of the van, but defendant fired shots that broke the passenger's side
               window and a bullet struck Holmes in the knee. Little sped off and
               defendant followed while continuing to shoot at the van.
               Eventually Little took Holmes to the hospital where she had
               surgery to remove the bullet. Defendant testified that it was Little
               and Holmes who followed him in his car, and fired a gun at him.

 People v. Thornhill, No. 326865, 326866, 2016 WL 4770121, at *1 (Mich. Ct. App. Sept. 13,

 2016).

               Following his conviction and sentence, petitioner filed a claim of appeal in the

                                                3
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                 PageID.1945       Page 4 of 29




 Michigan Court of Appeals. His appellate counsel filed a brief on appeal that raised two claims:

 (1) verdicts of guilty based upon insufficient evidence constituted a denial of due process, and

 (2) sentences imposed violated constitutional guarantees against cruel and/or unusual

 punishment. Petitioner also filed a pro se supplemental brief on appeal that did not enumerate

 claims. The Michigan Court of Appeals interpreted these briefs to raise two sets of additional

 claims: (3) defendant was denied the effective assistance of counsel by his attorney’s (a) failure

 to call all the witnesses listed on the defense witness list, (b) failure to personally inspect the

 victim’s van, (c) failure to object to admission of the bullet recovered from the victim's knee,

 (d) failure to impeach the victim on inconsistencies between her trial testimony and prior

 statements, and (e) failure to use conflicts in the evidence during closing argument; and (4) the

 prosecutor committed misconduct when he (a) presented the false testimony of the victim, and

 (b) misstated the evidence during closing argument.

                The Michigan Court of Appeals affirmed in an unpublished opinion. Thornhill,

 2016 WL 4770121. Petitioner filed an application for leave to appeal in the Michigan Supreme

 Court that raised the same claims. The Michigan Supreme Court remanded the case to the trial

 court for a sentencing inquiry under People v. Lockridge, 870 N.W.2d 502 (Mich. 2015), and

 otherwise denied the application. People v. Thornhill, 894 N.W.2d 46 (Mich. 2017) (Table).

 On remand, the trial court determined that it would not have imposed a materially different

 sentence even if it had not been constrained by the previously mandatory sentencing guidelines.

 (ECF No. 9-16, PageID.1098.)

                Petitioner filed a motion for relief from judgment and a supplemental brief in the

 trial court, raising what now form his thirty habeas claims. (ECF Nos. 9-15 and 9-17.) The trial


                                                 4
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20               PageID.1946        Page 5 of 29




 court denied the motion for relief from judgment. The opinion denying the motion summarily

 rejected many of petitioner’s claims on the merits, but it also found review of petitioner’s new

 claims procedurally barred:

               [D]efendant’s argument fail to meet the heavy burden under Mich.
               Ct. R. 6.508(D)(3)(a) good cause and actual prejudice. As a
               consequence of defendant’s failure to show good cause or
               prejudice as required by the court rules, his motion for relief
               [from] judgment is found to be without merit. Rule 6.508(D)(3).

 (ECF No. 9-18, PageID.1126.)

               Petitioner filed an application for leave to appeal in the Michigan Court of

 Appeals that raised the same claims. That court denied the application for leave to appeal

 “because defendant had failed to establish that the trial court erred in denying the motion for

 relief from judgment.” (ECF No. 9-23, PageID.1567.) Petitioner applied for leave to appeal this

 decision in the Michigan Supreme Court, but leave to appeal was denied under Michigan Court

 Rule 6.508(D). (ECF No. 9-24, PageID.1662.)

 II. Legal Standards

               The following standard applies in federal habeas cases:

               An application for a writ of habeas corpus on behalf of a person in
               custody pursuant to the judgment of a State court shall not be
               granted with respect to any claim that was adjudicated on the
               merits in State court proceedings unless the adjudication of the
               claim –

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceedings.


                                                5
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                  PageID.1947       Page 6 of 29




 28 U.S.C. § 2254(d). “A state court’s decision is ‘contrary to’ . . . clearly established law if it

 ‘applies a rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

 ‘confronts a set of facts that are materially indistinguishable from a decision of [the Supreme]

 Court and nevertheless arrives at a result different from [that] precedent.’” Mitchell v. Esparza,

 540 U.S. 12, 15-16 (2003) (quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). “[T]he

 ‘unreasonable application’ prong of § 2254(d)(1) permits a federal habeas court to ‘grant the

 writ if the state court identifies the correct governing legal principle from [the Supreme] Court

 but unreasonably applies that principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539

 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413). However, “[i]n order for a federal

 court to find a state court’s application of our precedent ‘unreasonable,’ the state court’s

 decision must have been more than incorrect or erroneous. The state court’s application must

 have been ‘objectively unreasonable.’” Wiggins, 539 U.S. at 520-21 (citations omitted).

 “AEDPA thus imposes a ‘highly deferential standard for evaluating state-court rulings,’ and

 ‘demands that state-court decisions be given the benefit of the doubt.’” Renico v. Lett, 559 U.S.

 766, 773 (2010) (citations omitted).

                “A state court’s determination that a claim lacks merit precludes federal habeas

 relief so long as fairminded jurists could disagree on the correctness of the state court’s

 decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal quotation marks and citation

 omitted). The Court emphasized that “even a strong case for relief does not mean the state

 court’s contrary conclusion was unreasonable.” Id. at 102. “Under § 2254(d), a habeas court

 must determine what arguments or theories supported or . . . could have supported, the state

 court’s decision; and then it must ask whether it is possible fairminded jurists could disagree that


                                                  6
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                 PageID.1948        Page 7 of 29




 those arguments or theories are inconsistent with the holding in a prior decision of this Court.”

 Id. Thus, in order to obtain federal habeas relief, a state prisoner must show that the state

 court’s rejection of his claim “was so lacking in justification that there was an error well

 understood and comprehended in existing law beyond any possibility for fairminded

 disagreement.” Id. at 103.

                 Further, a state court’s factual determinations are presumed to be correct on

 federal habeas review. 28 U.S.C. § 2254(e)(1). A petitioner may rebut this presumption with

 clear and convincing evidence. See Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir. 1998).

 III. Analysis

        A. Sufficiency of the Evidence Claims

                 In his fifteenth and sixteenth habeas claims, petitioner assets that insufficient

 evidence was presented at trial to sustain his convictions. After reciting the applicable

 constitutional standard and the elements of the offenses of conviction, the Michigan Court of

 Appeals rejected the claim on the merits for the following reasons:

                         Holmes and Little testified that they were followed by
                 someone in a white Chrysler 300, the same type of car defendant
                 drove. Holmes testified that when the vehicle pulled alongside
                 Little's van, she recognized defendant as the driver. Holmes and
                 defendant had an on-and-off relationship that was then in the
                 off-again phase. Both Holmes and Little testified that the driver
                 said something indicating that he had a relationship with Holmes
                 and Little testified that he recognized the voice as that of
                 defendant. Holmes testified that defendant was holding a gun and
                 pointed it at her. Both she and Little testified that they heard the
                 sound of a gun being fired. Little took off with defendant in
                 pursuit and more shots were fired. Witnesses testified to seeing a
                 fresh bullet hole in the passenger door of Little's van and a bullet
                 was recovered from Holmes's knee. This evidence, if believed, was
                 sufficient to prove that defendant carried or possessed a gun and
                 used it to assault Holmes with the intent to murder her. While

                                                  7
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20              PageID.1949        Page 8 of 29




            defendant takes issue with Holmes's credibility, "[w]itness
            credibility and the weight accorded to evidence is a question for
            the jury," People v. McGhee, 268 Mich. App. 600, 624 (2005), and
            "[t]his Court will not interfere with the role of the trier of fact of
            determining the weight of the evidence or the credibility of
            witnesses." Hill, 257 Mich. App. at 141.

                                           * * *

                   Defendant's challenge to the home-invasion charge centers
            on the meaning of the term "dwelling." The offense of first-degree
            home invasion requires that the defendant break and enter "a
            dwelling," or that he enter "a dwelling" without permission.
            MICH. COMP. LAWS § 750.110a(2). Defendant argues that he
            did not enter "a dwelling" because he only went through the main
            door of Holmes's sister's duplex into an entry hall that provided
            access to the two residential units, each of which had a separate
            entry door.

                     The rules of statutory construction require the courts to
            give effect to the Legislature's intent. This Court should first look
            to the specific statutory language to determine the intent of the
            Legislature, which is presumed to intend the meaning that the
            statute plainly expresses. People v. Loper, 299 Mich. App. 451,
            464 (2013). "If the plain and ordinary meaning of the language is
            clear, judicial construction is not required or permitted." Id.
            "Where a statute supplies its own glossary, courts may not import
            any other interpretation but must apply the meaning of the terms
            as expressly defined." People v. Schultz, 246 Mich. App. 695, 703
            (2001). The home-invasion statute defines the term "dwelling" as
            "a structure or shelter that is used permanently or temporarily as
            a place of abode, including an appurtenant structure attached to
            that structure or shelter." MICH. COMP. LAWS § 750.110a(1)(a).
            This Court recently held that in light of this definition, "the term
            'dwelling' as used in MICH. COMP. LAWS § 750.110a(2) refers
            to the whole structure or shelter used as a place of residence," not
            to "the component parts of the structure." People v. Bush, [315
            Mich. App. 237] (2016). Because the two units of the duplex were
            part of a single structure, the entry hall provided access to both
            units, and the family used both units as their place of residence,
            defendant entered "a dwelling" when he stepped inside the entry
            hall of the duplex. Thus, his sufficiency challenge in this regard is
            without merit.


                                              8
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                 PageID.1950      Page 9 of 29




 Thornhill, 2016 WL 4770121, at *2-3.

                 This decision did not involve an unreasonable application of clearly established

 Supreme Court law. The relevant standard for sufficiency of the evidence claims is “whether,

 after viewing the evidence in the light most favorable to the prosecution, any rational trier of

 fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson

 v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). Habeas relief is warranted on a

 sufficiency of the evidence claim only if the state court’s application of this standard was

 unreasonable.

                 With respect to the assault with intent to murder conviction, viewing the evidence

 in the light most favorable to the prosecution, the victim positively identified petitioner as the

 man who chased her in his car and then pointed a gun at the vehicle in which she was riding.

 She and the driver then heard gunshots, and the victim was struck in the leg by a bullet. On this

 evidence, the jury was free to conclude that petitioner is the man who fired the shot and that he

 did so with the intent to murder the victim. Petitioner had been in a romantic relationship with

 the victim, the relationship had ended, and petitioner had confronted her and fought with her a

 few days prior to the shooting. The question whether to believe the victim’s identification

 testimony and to determine petitioner’s intent in firing the weapon were for the jury to decide.

 The court may not “reweigh the evidence or redetermine the credibility of the witnesses”

 because such an assessment “is generally beyond the scope of federal habeas review of

 sufficiency of evidence claims.” Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003).

                 With respect to the home invasion conviction, petitioner’s argument is that the

 area where the confrontation occurred did not constitute a “dwelling” under state law, a required


                                                 9
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1951       Page 10 of 29




 element of the offense. The incident happened on the porch or just inside the threshold of the

 shooting victim’s sister’s duplex. The argument that the location did not constitute a dwelling

 is not an attack on the constitutional sufficiency of the evidence. Rather, it is an argument about

 the requirements of state law that was rejected by the Michigan Court of Appeals when it found

 that the location in the duplex where the fight occurred constituted part of a dwelling. What is

 essential to establish an element of a crime, like the question whether a given element is

 necessary, is a question of state law, for which federal habeas review is not available. See

 Jenkins v. Dailey, 348 F. App’x 114, 119 (6th Cir. 2009); Sanford v. Yukins, 288 F.3d 855, 862

 (6th Cir. 2002). This Court must defer to the Michigan Court of Appeals' construction of the

 elements of state crimes. See Coe v. Bell, 161 F.3d 320, 347 (6th Cir. 1998). Petitioner’s

 sufficiency of the evidence claim is therefore without merit.

        B. Sentencing Claims

        Four of petitioner’s habeas claims challenge his sentence.           His seventeenth and

 eighteenth claims challenge the proportionality of his sentences to the seriousness of his

 offenses, and his nineteenth and twentieth claims assert that his sentence was based on facts not

 found beyond a reasonable doubt by a jury, in violation of the Sixth Amendment.

                With respect to the first set of claims, there is no constitutional requirement for

 strict proportionality between a crime and its punishment. See Harmelin v. Michigan, 501 U.S.

 957, 965 (1991); United States v. Marks, 209 F.3d 577, 583 (6th Cir. 2000). “Consequently,

 only an extreme disparity between crime and sentence offends the Eighth Amendment.” Marks,

 209 F.3d at 583; see also Lockyer v. Andrade, 538 U.S. 63, 77 (2003) (noting that “[t]he gross

 disproportionality principle reserves a constitutional violation for only the extraordinary case”).


                                                 10
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1952      Page 11 of 29




 A sentence that falls within the maximum penalty authorized by statute “generally does not

 constitute ‘cruel and unusual punishment.’” Austin v. Jackson, 213 F.3d 298, 302 (6th Cir.

 2000).

                Petitioner’s sentence of 12-20 years for the assault with intent to murder

 conviction and 4-20 years for the home invasion conviction fell within the statutory maximums,

 and they are not grossly disproportionate to the crimes. Petitioner went to the victim’s sister’s

 dwelling and engaged in a physical altercation with her and her family members, leading him

 to pursue and shoot at her and another man in his car a few days later. By finding petitioner

 guilty of assault with intent to commit murder, the jury found that petitioner was trying to shoot

 and kill the victim. A lengthy sentence for this conduct is not grossly disproportionate to the

 severity of petitioner’s crimes. These claims are without merit.

                Petitioner next asserts that by applying Michigan’s then-mandatory sentencing

 guidelines, and by imposing a sentence based on facts not proven beyond a reasonable doubt,

 the trial court violated his Sixth Amendment jury trial rights. The Michigan Supreme Court

 agreed, and it remanded the case to the trial court to determine whether it would have imposed

 the same sentence had the guidelines been advisory.

                Any fact that increases the mandatory minimum sentence for a crime is an element

 of the criminal offense that must be proven beyond a reasonable doubt. See Alleyne v. United

 States, 570 U.S. 99, 103 (2013). Alleyne expanded the Supreme Court’s holdings in Apprendi

 v. New Jersey, 530 U.S. 466 (2000), Blakely v. Washington, 542 U.S. 296 (2004), and United

 States v. Booker, 543 U.S. 220 (2005), in which the Supreme Court held that any fact that

 increases or enhances a penalty for a crime beyond the prescribed statutory maximum for the


                                                11
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1953      Page 12 of 29




 offense must be submitted to the jury and proven beyond a reasonable doubt.

                Subsequent to petitioner’s sentencing proceeding, the Michigan Supreme Court

 relied on Alleyne to hold that Michigan’s mandatory sentencing guidelines scheme violated the

 Sixth Amendment right to a jury trial. See People v. Lockridge, 498 Mich. 358 (2015). The

 Michigan Supreme Court’s remedy for the unconstitutionality of the Michigan guidelines was

 to sever and strike the mandatory component of the guidelines and make the guidelines advisory.

 Id. at 391-92. The remedy under Lockridge is a remand for the trial court to determine if it

 would impose the same sentence even without the guidelines. Id. at 397. This remedy is based

 on the procedure adopted by the Second Circuit in United States v. Crosby, 397 F.3d 103,

 117-18 (2nd Cir. 2005). See Lockridge, 498 Mich. at 395-96.

                In the present case, the Michigan Supreme Court noted the Sixth Amendment

 violation and ordered the remand proceeding. (ECF No. 9-20, PageID.1328.) On remand, the

 trial court determined that it would not have imposed a different sentence had it not been

 constrained by the previously mandatory guidelines. (ECF No. 9-16, PageID.1098.) Because

 the state courts provided the relief to petitioner to which he was entitled, these two claims are

 moot. See Hill v. Sheets, 409 F. App’x 821, 824-25 (6th Cir. 2010). Petitioner is therefore not

 entitled to relief on his sentencing claims.

 C. Ineffective Assistance of Counsel

                Petitioner raised a number of claims of ineffective assistance of trial counsel in

 his motion for relief from judgment. His twenty-second through twenty-fifth claims referred the

 trial court to his first through eighteenth claims and assert that his counsel was ineffective for

 failing to raise those issues at trial. To the extent that those claims were also raised in


                                                12
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                 PageID.1954       Page 13 of 29




 petitioner’s supplemental pro se brief filed during his direct appeal, they were not defaulted

 during state post-conviction review. It is unclear whether petitioner is still asserting those

 claims in this action. But out of an abundance of caution, the Court will assume that petitioner

 is still pressing the claims of ineffective assistance of counsel that he presented on direct review

 in his supplemental pro se brief.

                The Michigan Court of Appeals rejected the pro se claims of ineffective assistance

 of counsel on the merits for the following reasons:

                                     1. CALLING WITNESSES

                Defendant first contends that counsel was ineffective for failing to
                call certain witnesses to testify. "Decisions regarding what
                evidence to present and whether to call or question witnesses are
                presumed to be matters of trial strategy. This Court will not
                substitute its judgment for that of counsel regarding matters of
                trial strategy, nor will it assess counsel's competence with the
                benefit of hindsight." People v. Rockey, 237 Mich. App. 74, 76-77
                (1999) (citations omitted). "Ineffective assistance of counsel may
                be established by the failure to call witnesses only if the failure
                deprives defendant of a substantial defense." People v. Julian, 171
                Mich. App. 153, 159 (1988) (footnote omitted). "A substantial
                defense is one that might have made a difference in the outcome
                of the trial." People v. Kelly, 186 Mich. App. 524, 526 (1990).

                The lower court file in LC No. 14-008093-FH contains a document
                entitled "Defense Witnesses." The document includes the names
                of five people: defendant, defendant's brother Eric, Mia Parker,
                Alicia Cooke, and Shoton Merrit. Defense counsel called
                defendant and his brother to testify, but did not call the other
                named witnesses. Because there is nothing in the record to indicate
                what testimony Parker, Cooke, and Merrit would have offered if
                called, the record does not support a finding that counsel's failure
                to call them deprived defendant of a substantial defense.

                                2. INSPECTING LITTLE'S VAN

                The record indicates that Little's van was impounded for
                processing. If it was processed, either the evidence technician did

                                                 13
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20               PageID.1955         Page 14 of 29




             not issue a report or the police officers assigned to the case made
             no attempt to obtain the technician's report. Defendant contends
             that counsel should have inspected the van himself.

             It is counsel's duty to make an independent examination of the
             facts and circumstances involved in the matter, and to pursue all
             leads relevant to the issues. People v. Grant, 470 Mich. 477,
             486-487 (KELLY, J.), 498 (TAYLOR, J.) (2004). The failure to
             conduct a reasonable investigation can constitute ineffective
             assistance of counsel. McGhee, 268 Mich. App. at 626. "In order
             to overcome the presumption of sound trial strategy, the defendant
             must show that his counsel's failure to prepare for trial resulted in
             counsel's ignorance of, and hence failure to present, valuable
             evidence that would have substantially benefited the defendant."
             People v. Bass (On Rehearing), 223 Mich. App. 241, 253 (1997),
             vacated in part on other grounds 457 Mich. 866 (1998).

             The testimony indicated that defendant fired multiple shots at
             Little's van. However, only one bullet hole was discovered in the
             vehicle and the bullet lodged in Holmes's knee, where it remained
             until it was surgically removed. The record thus indicates that the
             van did not contain any evidence pertinent to the August 27
             incident, much less evidence favorable to the defense. Therefore,
             assuming that counsel did not inspect the van, the record does not
             support a finding that defendant was prejudiced by that omission.

                             3. ADMISSION OF THE BULLET

             Defendant contends that the trial court erred in admitting the bullet
             into evidence because the prosecutor did not establish that the
             doctor who removed the bullet from Holmes's knee delivered it to
             a government official, and counsel was ineffective for failing to
             request a curative instruction regarding inadmissible evidence.

             The record demonstrates that defense counsel repeatedly
             challenged the admissibility of the bullet. The trial court sustained
             counsel's initial objections on foundational grounds, but ultimately
             admitted the evidence. Defendant has not offered a cogent legal
             argument properly supported by legal authority regarding the
             propriety of the trial court's ruling, and thus his contention that the
             trial court erred in admitting the evidence is deemed abandoned.
             See Payne, 285 Mich. App. at 188; People v. Watson, 245 Mich.
             App. 572, 587 (2001). Absent a showing that the bullet was
             erroneously admitted into evidence, defendant's claim of

                                               14
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20             PageID.1956        Page 15 of 29




             ineffective assistance of counsel must fail; counsel is not
             ineffective because he did not succeed in excluding evidence that
             was properly admitted. Further, because defendant has not shown
             that the evidence was inadmissible, he was not entitled to a
             "curative instruction" regarding testimony about inadmissible
             evidence, and "defense counsel is not ineffective for failing to
             pursue a futile motion." People v. Brown, 279 Mich. App. 116, 142
             (2008).

                               4. IMPEACHING HOLMES

             Defendant contends that counsel was ineffective because he did
             not impeach Holmes with certain inconsistencies between her trial
             testimony and prior statements.

             "A witness can be impeached by the use of prior inconsistent
             statements." People v. Patton, 66 Mich. App. 118, 121 (1975).
             Decisions regarding how to cross-examine and impeach witnesses
             are matters of trial strategy. In re Ayres, 239 Mich. App 8, 23
             (1999); People v. McFadden, 159 Mich. App. 796, 800 (1987).
             Where counsel cross-examines and impeaches a witness, the
             failure to impeach her on all contradictory aspects of her prior
             statements and trial testimony does not render counsel ineffective.
             Id. However, "[c]ounsel may provide ineffective assistance if
             counsel unreasonably fails to develop the defendant's defenses by
             adequately impeaching the witnesses against the defendant." Lane,
             308 Mich. App. at 68.

             The record shows that counsel impeached Holmes on certain
             points. For example, she testified that she planned to smoke
             marijuana when she met with Little, but apparently did not
             mention that fact before the grand jury. Also, Holmes testified that
             she referred to Little as her son, but told the police he was her
             cousin. Although Holmes initially testified that she did not believe
             defendant was driving the car that followed Little's van, she
             testified on cross-examination that she assumed it was defendant
             based on subsequent events. Counsel then got Holmes to admit
             that she told the grand jury that she "really didn't know" who was
             driving the car. Holmes's grand jury testimony and police report(s)
             are not in evidence, so the record does not show that they
             conflicted with her testimony in any other respects. Further,
             defendant has not shown that the other points of impeachment,
             such as where Holmes went during the August 24 foot chase and
             whether "she attempted to run inside of her home" would have

                                             15
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20              PageID.1957         Page 16 of 29




              aided his defense that he followed Holmes around, but did not
              chase her and did not enter her sister's house. Thus, the record
              does not support a finding that counsel was ineffective.

                                 5. CLOSING ARGUMENT

              Defendant contends that counsel was ineffective for not pointing
              out instances where one witness's testimony conflicted with that
              of another witness, or with documentary evidence.

              The decision whether to give a closing argument is a matter of trial
              strategy, Ayres, 239 Mich. App. at 23, as is the decision
              concerning what evidence to highlight during closing argument. In
              re Rogers, 160 Mich. App. 500, 505-506 (1987).

              Defense counsel argued that the witnesses' accounts of the August
              24 incident did not make sense and did not support a finding that
              defendant committed the crimes charged. For example, defendant
              had no reason to slap Holmes after she was kind enough to come
              downstairs and open the door for him and the 911 report that
              "Sister and boyfriend fighting outside the [location]" showed that
              "[t]here's no home invasion. There's nobody inside," a conclusion
              supported by defendant's brother's testimony and the fact that
              defendant was not arrested. Thus, it was more likely that
              defendant's account-that he followed Holmes down the street
              because she took his phone and that he returned home after he got
              it back-was what really happened. The crux of counsel's argument
              regarding the August 27 incident was that Holmes invented it to
              punish defendant for breaking up with her and, while her
              testimony was largely supported by Little, he was not a credible
              witness. While counsel did not deny that Holmes was shot, he
              argued that the evidence did not support a finding that defendant
              shot her. While he could have raised the matters defendant
              cites-such as whether Holmes lived with defendant or with her
              sister or both, the exact nature of Holmes and Little's relationship,
              whether Holmes's sister woke up on her own or whether her
              daughter woke her, and the time the bullet was recovered and the
              name of the doctor who removed it-they really were not germane
              to the argument presented. Defendant has not shown that counsel
              made a serious error by failing to raise these points.

 Thornhill, 2016 WL 4770121, at *5-7.

              This decision was reasonable. In Strickland v. Washington, 466 U.S. 668 (1984),

                                               16
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1958       Page 17 of 29




 the Supreme Court set out the familiar two-prong test for determining whether a counsel’s

 assistance is so deficient that it requires a conviction to be set aside. First, the defendant must

 show that counsel’s performance was deficient. This requires showing that counsel made errors

 so serious that counsel was not functioning as the “counsel” guaranteed by the Sixth

 Amendment. Second, the defendant must show that the deficient performance prejudiced the

 defense. This requires showing that counsel’s errors were so serious as to deprive the defendant

 of a fair trial, a trial whose result is reliable. Id. at 687.

                 “Whether counsel’s performance was ‘deficient’ under the first prong is

 determined by reference to ‘an objective standard of reasonableness’ – specifically,

 ‘reasonableness under prevailing professional norms.’” Hendrix v. Palmer, 893 F.3d 906, 921

 (6th Cir. 2018) (quoting Strickland, 466 U.S. at 688). The second prong of the test requires that

 the defendant affirmatively prove prejudice, meaning that his counsel’s errors “must have

 ‘actually had an adverse effect on [his] defense.’” Id. (quoting Strickland, 466 U.S. at 693).

 The standard is especially difficult to meet in a federal habeas case, where the review that

 applies to Strickland claims is “doubly deferential.” Knowles v. Mirzayance, 556 U.S. 111, 123

 (2009). “The question ‘is not whether a federal court believes the state court’s determination’

 under the Strickland standard ‘was incorrect but whether that determination was unreasonable–

 a substantially higher threshold.’” Id. (quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)).

 For a state court’s adjudication of a Strickland claim to be unreasonable under 28 U.S.C.

 §2254(d)(1), it “must have been ‘so lacking in justification’ that it amounts to ‘an error well

 understood and comprehended in existing law beyond any possibility for fairminded

 disagreement.’” Hendrix, 893 F.3d at 922 (quoting Harrington, 562 U.S. at 103).


                                                    17
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1959      Page 18 of 29




                Petitioner claims that his counsel failed to call defense witnesses. As the state

 court noted, defense counsel called petitioner and petitioner’s brother as defense witnesses.

 (ECF No. 9-11, PageID.750-759, 772-795.) Petitioner gave an innocent account of what

 occurred on August 24 at the duplex, and he testified to seeing the victim and hearing shots from

 an unknown source on the August 27. (Id.) His brother testified to what he saw on the 24th.

 (Id.) Petitioner claims that his counsel was ineffective for failing to call three additional

 witnesses who were listed on his witness list: Mia Parker, Alicia Cook, and Shoton Merritt. But

 he has provided no evidentiary proffer, either here or in state court, as to the contents of their

 expected testimony. As reasonably noted by the state court, the failure to proffer facts as to the

 missing witnesses’ testimony is fatal to the claim. Conclusory allegations of ineffective

 assistance of counsel without any evidentiary support cannot support a claim for habeas relief.

 See Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998). In failing to attach any such offer or

 any affidavit from these witnesses, petitioner has offered neither to the Michigan courts nor to

 this Court any evidence as to how these witnesses would have benefitted his defense. Without

 such proof, petitioner cannot establish that he was prejudiced by counsel’s failure to call these

 witnesses at trial. See Clark v. Waller, 490 F.3d 551, 557 (6th Cir. 2007).

                Petitioner next asserts that his counsel failed to examine or investigate Little’s

 van. He suggests that an investigation might have shown that the bullet hole in the van did not

 match the victim’s gunshot wound. Detroit Police Officer Marc Thompson testified that he

 responded to Sinai Grace Hospital after the shooting. (ECF No. 9-11, PageID.712-14.) The

 victim had already arrived in the van driven by Little. The officer took a photograph of the

 passenger door of the van which showed a bullet hole just below the mirror. (Id., PageID.716.)


                                                18
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20               PageID.1960      Page 19 of 29




 The record does not indicate whether further processing of Little’s van was performed. As with

 petitioner’s previous allegation, however, he offers nothing other than speculation that further

 analysis of the van would have benefitted the defense. He fails to proffer any evidence or

 argument that it would have been possible to match (or exclude) the bullet recovered from the

 victim’s knee with the hole in the van. He therefore cannot show that he was prejudiced by his

 counsel’s failure to investigate the van. See Workman, 178 F.3d at 771.

               Petitioner next asserts that his counsel failed to challenge the admission of the

 bullet recovered from the victim’s leg. This allegation misstates the record. Defense counsel

 successfully challenged the admission of the bullet when it was first offered by the prosecutor.

 (ECF No. 9-11, PageID.705-08.) Casey York, a Detroit Police Officer, testified that on the date

 of the shooting he recovered a bullet from Sinai Grace Hospital in Detroit and tagged it for

 evidence. (ECF No. 9-11, PageID.701-04.) Based on this testimony, the court denied admission

 of the bullet. William Mulhouse, who was an officer employed at the hospital, then testified that

 he recovered a bullet from the operating room where it had been removed from a doctor, and he

 then gave it to Officer York. (Id., PageID.730-32, 40-41). After further argument, the court

 allowed the bullet to be admitted into evidence. (Id., PageID.704-708; 731-32, 40-41). The

 Michigan Court of Appeals found that the bullet was properly admitted under state law.

 Petitioner’s counsel effectively challenged the admissibility of the bullet. He could do no more

 once the prosecutor ultimately established a proper foundation for admission of the exhibit.

               Petitioner next claims that his counsel failed to adequately impeach the victim

 with her prior inconsistent statements. Again, the allegation is not supported by the record.

 Defense counsel cross-examined the victim regarding inconsistencies in her prior statements


                                                19
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1961      Page 20 of 29




 with her trial testimony. (ECF No. 9-11, PageID.648-49 (whether the victim told the police

 everything that happened on the 24th); PageID.664 (whether she told the grand jury about her

 drug use); PageID.665 (whether she falsely told police Little was her cousin); PageID.667

 (whether she told the grand jury she knew it was petitioner who was following Little’s van);

 PageID.669 (whether the car looked different from petitioner’s grandmother’s car); PageID.680

 (whether the victim followed-up with the police to obtain a PPO against petitioner following the

 shooting). Contrary to petitioner’s claim, the record shows that defense counsel attempted to

 impeach the victim with statements she made to the police and to the grand jury. The record

 also shows that counsel was well prepared to cross-examine the victim and to present

 petitioner’s defense that she was fabricating the allegations against him. The record allowed the

 state court to reasonably reject this allegation.

                Finally, petitioner claims that his counsel failed during closing argument to point

 out all the discrepancies in the prosecution witnesses’ statements and testimony. The state court

 found that defense counsel’s closing argument effectively presented petitioner’s defense to the

 jury. The record supports this conclusion. (See ECF No. 9-12, PageID.983-994.) Counsel

 argued that petitioner’s and his brother’s account of the incident on the 24th was more likely and

 logical than the one presented by the prosecution witnesses, noting the fact that no arrest was

 made when the police arrived. With respect to the shooting, counsel reasonably chose not to

 contest that the victim was shot, but he argued that the victim falsely blamed petitioner for the

 shooting in revenge for his breaking-off the relationship with her. This was a reasonably

 effective defense theory, and counsel ably presented it to the jury.

                Petitioner has failed to demonstrate that the state court adjudication of the


                                                 20
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                 PageID.1962       Page 21 of 29




 ineffective assistance of counsel claims presented on direct appeal involved an unreasonable

 application of the Strickland standard or of the pertinent facts. No habeas relief is warranted on

 these claims.

 D. Prosecutorial Misconduct

                 As with petitioner’s claims of ineffective assistance of counsel, petitioner raised

 claims of prosecutorial misconduct both in his pro se supplement brief filed during his direct

 appeal and in his motion for relief from judgment. Though his habeas petition purports to raise

 only the claims raised in his motion for relief from judgment, there is some overlap between the

 claims raised in the two state court proceedings. Again, out of an abundance of caution, the

 Court assumes that petitioner is raising all the claims of prosecutorial misconduct that he raised

 on direct review in this action.

        The Michigan Court of Appeals rejected the claims as follows:

                                     1. FALSE TESTIMONY

                        Defendant contends that because Holmes's trial testimony
                 conflicted with her police statement and grand jury testimony, it
                 must have been false and thus the prosecutor committed
                 misconduct by introducing it.

                        A "prosecutor may not knowingly use false testimony to
                 obtain a conviction." People v. Lester, 232 Mich. App. 262, 277
                 (1998), overruled in part on other grounds by People v. Chenault,
                 495 Mich. 142, 146 (2014). "[A] conviction obtained through the
                 knowing use of perjured testimony offends a defendant's due
                 process protections guaranteed under the Fourteenth Amendment."
                 People v. Aceval, 282 Mich. App. 379, 389 (2009). However, "not
                 every contradiction is material and the prosecutor need not correct
                 every instance of mistaken or inaccurate testimony." People v.
                 Smith, 498 Mich. 466, 476 (2015) (quotation marks and citation
                 omitted). Rather, "it is the effect of the prosecutor's failure to
                 correct false testimony that is the crucial inquiry for due process
                 purposes." Id. (emphasis in original, quotation marks and citation

                                                 21
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20             PageID.1963        Page 22 of 29




             omitted). The defendant is only entitled to relief "if the tainted
             evidence is material to the defendant's guilt or punishment."
             Aceval, 282 Mich. App. at 389.

                     Defendant has not shown that Holmes actually testified
             falsely about anything, much less that the prosecutor knew that she
             testified falsely. The record shows only that her accounts were not
             completely consistent with each telling in certain minor respects,
             and that defense counsel brought those inconsistencies out during
             cross-examination. A defendant is not entitled to relief when the
             prosecutor does not attempt to conceal contradictions in a
             witness's testimony and defense counsel is afforded a sufficient
             opportunity to impeach the witness's credibility with her prior
             statements. People v. Parker, 230 Mich. App. 677, 690 (1998).

                                2. CLOSING ARGUMENT

                    Defendant's remaining argument is difficult to understand,
             but appears to relate to alleged misstatements of fact during the
             prosecutor's closing argument. "Although a prosecutor may not
             argue facts not in evidence or mischaracterize the evidence
             presented, the prosecutor may argue reasonable inferences from
             the evidence." Watson, 245 Mich. App. at 588.

                      The officer who observed Holmes's bullet wound
             demonstrated its location by pointing to his own knee. The
             prosecutor noted for the record that the officer "has been pointing
             to the inner part of his thigh." Defendant takes issue with that
             comment because it was allegedly inaccurate. However, defense
             counsel confirmed through questioning that the officer was
             pointing to "the inner part of my knee or the inside of my thigh" on
             his left leg. Because the prosecutor's comment was accurate, there
             was no misconduct.

                    Holmes testified that she and Little were at Linwood and
             Davison when defendant fired a shot into the van and shattered the
             passenger's side window. An officer went to that location and
             found some "broken glass possibly from a vehicle" in the
             eastbound lane of Davison. From such evidence, it was reasonable
             to infer that the glass found at the intersection was from the
             shattered window of Little's van. Therefore, the prosecutor's
             argument, which suggested that the glass was from Little's van,
             was not improper.


                                             22
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20               PageID.1964      Page 23 of 29




 Thornhill, 2016 WL 4770121, at *7-8.

                 The state court reasonably adjudicated petitioner’s claims of prosecutorial

 misconduct. First, with respect to the alleged presentation of false evidence, a prosecutor

 deprives a defendant of a fair trial by knowingly presenting false testimony. Giglio v. United

 States, 405 U.S. 150 (1972); Napue v. Illinois, 360 U.S. 264 (1959). “‘The knowing use of false

 or perjured testimony constitutes a denial of due process if there is any reasonable likelihood

 that the false testimony could have affected the judgment of the jury.’” Coe v. Bell, 161 F.3d

 320, 343 (6th Cir. 1998) (quoting United States v. Lochmondy, 890 F.2d 817, 822 (6th Cir.

 1989)).

                 To succeed on a false-testimony claim, a defendant “must show (1) the statement

 was actually false; (2) the statement was material; and (3) the prosecution knew it was false.”

 Id. Mere inconsistencies in a witness’s testimony do not establish the knowing use of false

 testimony by the prosecutor. Coe, 161 F.3d at 343. Additionally, the fact that a witness

 contradicts himself or changes her story does not establish perjury. Malcum v. Burt, 276 F.

 Supp. 2d 664, 684 (E.D. Mich. 2003) (citing Monroe v. Smith, 197 F. Supp. 2d 753, 762 (E.D.

 Mich. 2001)).

                 As the state court reasonably found, petitioner points to nothing in the victim’s

 testimony that is indisputably false, let alone anything that the prosecutor knew was false. As

 discussed above, defense counsel used minor inconsistencies during cross-examination of the

 victim to impeach her credibility. But they amounted to things such as whether she told the

 police the whole story, whether she used drugs, whether Little was her cousin or son, whether

 she knew it was petitioner who was following her and Little, and how she described the car that


                                                23
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1965       Page 24 of 29




 followed her. These are the sort of inconsistencies that commonly arise at trial, and they fall

 far short of demonstrating the knowing use of false evidence by the prosecutor. The state court

 reasonably rejected the claim.

                Next, petitioner asserts that the prosecutor committed misconduct during closing

 argument. A prosecutor’s improper comments violate a criminal defendant’s constitutional

 rights only if they “‘so infected the trial with unfairness as to make the resulting conviction a

 denial of due process.’” Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly

 v. DeChristoforo, 416 U.S. 637, 643 (1974)). Prosecutorial misconduct will thus form the basis

 for habeas relief only if the conduct was so egregious as to render the entire trial fundamentally

 unfair based on the totality of the circumstances. Donnelly, 416 U.S. at 643-45. To obtain

 habeas relief on a prosecutorial misconduct claim, a habeas petitioner must show that the state

 court’s rejection of the prosecutorial misconduct claim “was so lacking in justification that there

 was an error well understood and comprehended in existing law beyond any possibility for

 fairminded disagreement.” Parker v. Matthews, 567 U.S. 37, 48 (2012) (quoting Harrington,

 562 U.S. at 103).

                The prosecutor’s closing argument did not mischaracterize the evidence or use

 an improper basis to argue for conviction. The prosecutor referred to Yatoya Holmes’s

 testimony to support the home invasion charge. (ECF No. 9-12, PageID.970-71.) She referred

 to the timing of the 911 calls from the victim and petitioner to assert that the victim’s account

 should be believed. (Id., PageID.973.) The prosecutor then referred to the victim and Little’s

 testimony to support the assault charge. (Id., PageID.973-76, 980-81.) The prosecutor also

 referred to petitioner’s testimony, and she argued that his account was not plausible. (Id.,


                                                 24
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1966       Page 25 of 29




 PageID.982-83.) During rebuttal, the prosecutor asserted that the glass found in the street might

 have come from the victim’s car. (Id., PageID.998.) But contrary to petitioner’s assertion, the

 prosecutor did not represent that the glass definitely was associated with the shooting, stating,

 “[the officer] just said I can’t tell you whether it was or it wasn’t. He was being honest with

 you. He couldn’t tell you whether it was or it wasn’t.” (Id.) The arguments made regarding the

 bullet, bullet hole, and glass were all fair inferences to draw based on the evidence. See Nichols

 v. Scott, 69 F.3d 1255, 1283 (5th Cir.1995) (comment “is permissible to the extent that it draws

 a conclusion based solely on the evidence presented.”) (internal quotation omitted); Martin v.

 Foltz, 773 F.2d 711, 717 (6th Cir.1985) (prosecutor may argue permissible inferences from the

 evidence).

                The state court;s adjudication of petitioner’s prosecutorial misconduct claim did

 not involve an unreasonable application of the established Supreme Court standard or of the

 pertinent facts. No habeas relief is warranted as to this claim.

 E. Procedurally Defaulted Claims

                Apart from the claims discussed above, which were presented to the state courts

 during petitioner’s direct appeal, the remainder of petitioner’s habeas claims were only

 presented to the state courts in his motion for relief from judgment and the appeal that followed

 its denial. Respondent contends that these claims are procedurally defaulted because the trial

 court found that Petitioner failed to show “good cause” and “actual prejudice” for failing to raise

 these claims in his appeal of right, as required by Michigan Court Rule 6.508(D)(3).

                The Supreme Court has stated:

                In all cases in which a state prisoner has defaulted his federal
                claims in state court pursuant to an independent and adequate state

                                                 25
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1967         Page 26 of 29




                procedural rule, federal habeas review of the claims is barred
                unless the prisoner can demonstrate cause for the default and
                actual prejudice as a result of the alleged violation of federal law,
                or demonstrate that failure to consider the claims will result in a
                fundamental miscarriage of justice.

 Coleman v. Thompson, 501 U.S. 722, 750 (1991). If a habeas petitioner fails to show cause for

 his procedural default, it is unnecessary for the court to reach the prejudice issue. Smith v.

 Murray, 477 U.S. 527, 533 (1986). However, in an extraordinary case, where a constitutional

 error has probably resulted in the conviction of one who is actually innocent, a federal court may

 consider the constitutional claims presented even in the absence of a showing of cause for

 procedural default. Murray v. Carrier, 477 U.S. 478, 479-80 (1986). Further, “a procedural

 default does not bar consideration of a federal claim on either direct or habeas review unless the

 last state court rendering a judgment in the case clearly and expressly states that its judgment

 rests on the procedural bar.” Harris v. Reed, 489 U.S. 255, 263 (1989). If the last state court

 judgment contains no reasoning, but simply affirms the conviction in a standard order, the

 federal habeas court must look to the last reasoned state court judgment rejecting the federal

 claim and apply a presumption that later unexplained orders upholding the judgment or rejecting

 the same claim rested upon the same ground. Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).

                In the present case, the Michigan Supreme Court rejected petitioner’s

 post-conviction appeal on the ground that “the defendant has failed to meet the burden of

 establishing entitlement to relief under MICH. CT. R. 6.508(D).” (ECF No. 9-24, PageID.1662.)

 The Michigan Court of Appeals denied petitioner’s post-conviction appeal in a form order

 “because the defendant failed to establish that the trial court erred in denying the motion for

 relief from judgment.” (ECF No. 9-23, PageID.1567.) These orders did not refer to subsection


                                                 26
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                 PageID.1968       Page 27 of 29




 (D)(3), nor did they mention petitioner’s failure to raise his claims on his direct appeal as their

 rationale for rejecting his post-conviction appeals. “Because the form orders in this case citing

 Rule 6.508(D) are ambiguous as to whether they refer to procedural default or denial of relief

 on the merits, the orders are unexplained. We must therefore look to the last reasoned state court

 opinion to determine the basis for the state court’s rejection of [petitioner’s] claim.” Guilmette

 v. Howes, 624 F.3d 286, 291 (6th Cir. 2010).

                In rejecting petitioner's post-conviction claims, the Wayne Circuit Court indicated

 that petitioner was not entitled to relief because he failed to show cause and prejudice for failing

 to raise the issues on his direct appeal, as required by MCR 6.508(D)(3). (ECF No. 9-18,

 PageID.1126.) Because the trial court denied petitioner post-conviction relief based on the

 procedural grounds stated in Rule 6.508(D)(3), petitioner’s claims are procedurally defaulted

 pursuant to that rule. See Ivory v. Jackson, 509 F.3d 284, 292-93 (6th Cir. 2007).

                Petitioner contends that his post-conviction claims are nonetheless preserved for

 habeas review because his appellate counsel was ineffective. Petitioner has made no such

 showing. Strategic and tactical choices regarding which issues to pursue on appeal are

 “properly left to the sound professional judgment of counsel.” United States v. Perry, 908 F.2d

 56, 59 (6th Cir. 1990). “Th[e] process of winnowing out weaker arguments on appeal and

 focusing on those more likely to prevail, far from being evidence of incompetence, is the

 hallmark of effective appellate advocacy.” Smith v. Murray, 477 U.S. 527, 536 (1986) (internal

 quotation marks and citation omitted). “Generally, only when ignored issues are clearly

 stronger than those presented will the presumption of effective assistance of appellate counsel

 be overcome.” Monzo v. Edwards, 281 F.3d 568, 579 (6th Cir. 2002).


                                                 27
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                PageID.1969      Page 28 of 29




                Petitioner has failed to show that appellate counsel’s performance fell outside the

 wide range of professionally competent assistance by omitting the claims that petitioner raised

 for the first time in his post-conviction motion for relief from judgment. Appellate counsel filed

 a substantial appellate brief that raised two claims. One claim ultimately led to the Michigan

 Supreme Court remanding the case to the trial court to determine whether resentencing was

 warranted. Petitioner has not shown that appellate counsel’s strategy in presenting these claims

 and not raising others was deficient or unreasonable. Petitioner also filed his own supplemental

 pro se brief. He has not explained why he omitted his additional claims from that brief.

 Moreover, for the reasons stated by respondent in his answer to this petition, none of the claims

 raised by petitioner in his post-conviction motion were “dead bang winners.” Because the

 defaulted claims are not “dead bang winners,” petitioner has failed to establish cause for his

 procedural default of failing to raise these claims on direct review. See McMeans v. Brigano,

 228 F.3d 674, 682-83 (6th Cir. 2000). As they have been procedurally defaulted, no habeas

 relief is warranted as to these claims.

 V. Conclusion

                For the reasons stated above,



                IT IS ORDERED that petitioner’s application for a writ of habeas corpus is

 denied.



                IT IS FURTHER ORDERED that no certificate of appealability shall issue

 because petitioner has not made a substantial showing that any of his constitutional rights have


                                                28
Case 2:19-cv-12914-BAF-EAS ECF No. 10 filed 10/30/20                         PageID.1970         Page 29 of 29




 been violated.



                  IT IS FURTHER ORDERED that petitioner may not proceed on appeal in forma

 pauperis because any appeal in this matter would be frivolous.




                                                      s/Bernard A. Friedman
                                                      Bernard A. Friedman
  Dated: October 30, 2020                             Senior United States District Judge
         Detroit, Michigan


                                        CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on October 30, 2020.

  Andre Dolorean Thornhill, 956303                    s/Johnetta M. Curry-Williams
  CHIPPEWA CORRECTIONAL FACILITY                      Case Manager
  4269 W. M-80
  KINCHELOE, MI 49784




                                                       29
